Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 2, 2016

                                    No. 04-16-00335-CV

                              IN THE INTEREST OF A.M.,

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-05876
                          Honorable Renée Yanta, Judge Presiding


                                      ORDER
        Appellee’s brief was originally due November 23, 2016. Neither the brief nor a motion
for extension of time has been filed. We order appellee’s brief due December 12, 2016. If the
brief is not filed by the date ordered, we may order the case submitted without an appellee’s
brief.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court